                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                             San Francisco Division

                                  11       MURAD REED,                                          Case No. 18-cv-07715-LB
                                  12                       Plaintiff,
Northern District of California
 United States District Court




                                                                                                ORDER DISMISSING CASE
                                  13                v.

                                  14       CLEAR RECON CORP., et al.,
                                  15                       Defendants.

                                  16

                                  17         On June 24, 2019, after the plaintiff failed to appear at the hearing on the motion to dismiss on

                                  18   March 7, 2019 and the initial case-management conference on June 20, 2019, the court issued an

                                  19   order to show cause why the court should not dismiss the case for the plaintiff’s failure to

                                  20   prosecute it, ordered the plaintiff to file a written status report by July 11, 2019, and directed the

                                  21   plaintiff to appear in person at a show-cause hearing on July 18, 2019 at 11:00 a.m.1 (This order

                                  22   incorporates the earlier order by reference. It is attached to this order.) The plaintiff did not file a

                                  23   written report or appear at the July 18 hearing. As the earlier order shows, the court warned the

                                  24   plaintiff about the consequences of not appearing, including dismissal of his case.2 Defense

                                  25

                                  26   1
                                        Order – ECF No. 51. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  27   citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Id. at 2–4 (setting forth legal standards and consequences).
                                  28

                                       ORDER – No. 18-cv-07715-LB
                                   1   counsel also said at the June 20 hearing that the plaintiff told him that he was no longer interested

                                   2   in pursuing the case because the loan had been transferred.3 Under the circumstances, the court

                                   3   dismiss the case with prejudice.

                                   4

                                   5         IT IS SO ORDERED.

                                   6         Dated: July 18, 2019

                                   7                                                    ______________________________________
                                                                                        LAUREL BEELER
                                   8                                                    United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   3
                                           Id. at 3.

                                       ORDER – No. 18-cv-07715-LB                        2
